DETAILED ACTION
This office action response to the communication filed on 07/23/2019. 
Claims 1-3, 5-7, 12-14, 16-19, and 23-29 are presented for examination.
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement
The information disclosure statements (lDSs) submitted on July, 26, 2019; February 20, 2020; July 07, 2020; September 30, 2020; and March 12, 2021 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.
Domestic Priority
Receipt is acknowledged of allows for the claim benefit submitted under 35 U.S.C. 119(e) or 120, and 37 CFR 1.78, or indicate National stage entry from PCT application, which papers have been placed of record in the file.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 12, and 25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hsu (U.S. Patent Application Publication No. 2010/0232364), (“Hsu”, hereinafter).
As per Claim 1, Hsu discloses a method for random access ([see, e.g., random access procedure, [0019]), comprising: 
under a condition that a first terminal device fails in a random access procedure ([see, e.g., RA procedure fails due to the following condition (e.g. during a subsequent RA procedure, the UE does not receive MAC RARs in a subsequent MAC PDU within a period of time or the RAIPDs in the subsequent MAC PDU does not match the RA preamble sent by the UE), [0042]]),
 determining, by the first terminal device, according to a condition for initiating the random access procedure, backoff time before re-initiating the random access procedure ([see, e.g., wherein determining the above RA procedure fails condition, the UE selects the backoff time, the UE may delays retransmission of the RA preamble by the backoff time, [0042], and Fig. 8]); and 
re-initiating, by the first terminal device, the random access procedure according to the backoff time ([see, e.g., the RA procedure may be initiated as initial connection according to apply different backoff time, [0042-0043], and Fig. 8]).  
As per Claim 12, Hsu discloses a terminal device for random access ([see, e.g., random access procedure, [0019]), the terminal device being a first terminal device and comprising: 
a processor ([see, e.g., item 600, Fig. 6]); and 
a memory coupled with the processor ([see, e.g., items 600 and 610, Fig. 6]), 
wherein the processor is configured to determine, under a condition that the first terminal device fails in a random access procedure ([see, e.g., RA procedure fails due to the following condition (e.g. during a subsequent RA procedure, the UE does not receive MAC RARs in a subsequent MAC PDU within a period of time or the RAIPDs in the subsequent MAC PDU does not match the RA preamble sent by the UE), [0042]]), according to a condition for initiating the random access procedure, backoff time before re-initiating the random access procedure ([see, e.g., wherein determining the above RA procedure fails condition, the UE selects the backoff time, the UE may delays retransmission of the RA preamble by the backoff time, [0042], and Fig. 8]); and 
re-initiate the random access procedure according to the backoff time ([see, e.g., the RA procedure may be initiated as initial connection according to apply different backoff time, [0042-0043], and Fig. 8]). 
As per Claim 25, is the non-transitory computer readable medium (CRM) claim corresponding to the device claim 12 that has been rejected above.  Applicant attention is directed to the rejection of claim 12.  Claim 25 is anticipated by CRM being performed by the device above and therefore is rejected under the same rational as claim 12.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AlA 35 U.S.C. 102 and 103 (or as subject to pre-AlA 35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3, 6, 13-14, 17, 23-24, 26-27, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Hsu (U.S. Patent Application Publication No. 2010/0232364), (“Hsu”, hereinafter), in view of BAI et al. ((U.S. Patent Application Publication No. 2014/0328325), (“Bai”, hereinafter). 
As per Claims 2, 13, 26, Hsu a wherein determining, by the first terminal device, according to the condition for initiating the random access procedure ([see, e.g., the RA procedure may be initiated as initial connection according to apply different backoff time, [0042-0043], and Fig. 8]).  
Hsu doesn’t appear explicitly disclose: the backoff time before re-initiating the random access procedure comprises: 
determining, by the first terminal device, according to the condition for initiating the random access procedure, at least one of a first threshold corresponding to the condition for initiating the random access procedure or a first probability corresponding to the condition for initiating the random access procedure, wherein the first threshold is used to determine first maximum waiting time before the first terminal device re-initiates the random access procedure triggered by the condition, and the first probability is to indicate a probability that the backoff time is less than second maximum waiting time before the random access procedure triggered by the condition is re-initiated; and determining, by the first terminal device, the backoff time according to at least one of the first threshold or the first probability. 
However, Bai discloses determining, by the first terminal device, according to the condition for initiating the random access procedure, at least one of 
a first threshold corresponding to the condition for initiating the random access procedure ([see, e.g., wherein a predetermined threshold, the random access procedure using the random access backoff time parameter information [0035-0036, 0040], and Fig. 2]) or 
a first probability corresponding to the condition for initiating the random access procedure ([see, e.g., probability of the random access is discloses [0054]]), 
wherein the first threshold is used to determine first maximum waiting time before the first terminal device re-initiates the random access procedure triggered by the condition ([see, e.g., determine random access backoff time using the random access backoff time parameter information, and may initiate the random access procedure after the random access backoff time, [0040], and Fig. 2]), and 

determining, by the first terminal device, the backoff time according to at least one of the first threshold ([see, [0035-0036, 0040], and Fig. 2]) or the first probability ([see, [0054]]). 
In view of the above, having the system of Hsu and then given the well-established teaching of Bai, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of Hsu as taught by Bai. The motivation for doing so would have been to provide random backoff modes based on different service levels results the delay and the failure probability of the random access procedure and interruption time are reduced that the CR system is improved (Bai, ¶ [0025]).
As per Claims 3, 14, 27, Hsu appears to be silent to the instant claim, and however Bai further discloses further comprising: 
receiving, by the first terminal device, a backoff indication parameter sent by a network device ([see, e.g., random access backoff time parameter information, [0011]]), 
wherein maximum waiting time before at least one terminal device re-initiates a random access procedure is indicated by the backoff indication parameter ([see, e.g., determine random access backoff time using the random access backoff time parameter information, and may initiate the random access procedure after the random access backoff time, [0040], and Fig. 2]), and 

determining, by the first terminal device, the backoff time according to at least one of the first threshold or the first probability comprises: 
determining, by the first terminal device, the backoff time according to the backoff indication parameter and at least one of the first threshold ([see, [0035-0036, 0040], and Fig. 2]) or the first probability ([see, [0054]]). 
In view of the above, having the system of Hsu and then given the well-established teaching of Bai, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of Hsu as taught by Bai. The motivation for doing so would have been to provide random backoff modes based on different service levels results the delay and the failure probability of the random access procedure and interruption time are reduced that the CR system is improved (Bai, ¶ [0025]).
As per Claims 6, 17,  Hsu appears to be silent to the instant claim, and however Bai further discloses wherein the second maximum waiting time is less than the maximum waiting time indicated by the backoff indication parameter ([see, e.g., the random access backoff time parameter information may include a maximum random access delay, [0043]]).  
In view of the above, having the system of Hsu and then given the well-established teaching of Bai, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of Hsu as taught by Bai. The motivation for doing so would have been to provide 
As per Claims 23, 24, 29, Hsu appears to be silent to the instant claim, and however Bai further discloses further comprising: responsive to that a preamble sequence sent by the first terminal device to a network device is absent in a random access response ([see, e.g., [0042], Fig. 1, step 4-5, wherein between the receiving the random access preamble sent from the UE and a random access response to the UE]), 
determining that the first terminal device fails in the random access procedure ([see, e.g., [0042], Fig. 1, step 4-5, wherein between the receiving the random access preamble sent from the UE and a random access response to the UE, the UE may calculate the random access backoff time using the random access backoff time parameter information]); or 
responsive to that a contention resolution failure is declared in a collision resolution response, 
determining that the first terminal device fails in the random access procedure ([see, e.g., [0042], Fig. 1, step 4-5]). 
In view of the above, having the system of Hsu and then given the well-established teaching of Bai, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of Hsu as taught by Bai. The motivation for doing so would have been to provide random backoff modes based on different service levels results the delay and the failure .
 
Claims 5, 7, 16, 18, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Hsu (U.S. Patent Application Publication No. 2010/0232364), (“Hsu”, hereinafter), in view of BAI et al. ((U.S. Patent Application Publication No. 2014/0328325), (“Bai”, hereinafter), and further in view of Liu et al. ((U.S. Patent Application Publication No. 2019/0053289), (“Liu”, hereinafter), having an earlier falling date of March 14, 2016 disclosures in provisional application 62/308,021).  
As per Claims 5, 16, 28, Bai further discloses wherein determining, by the first terminal device, the backoff time according to the backoff indication parameter and the first threshold ([see, e.g., random access backoff time parameter information, [0011, 0035]]), comprises: 
Hsu and Bai doesn’t appear explicitly disclose: responsive to that the maximum waiting time indicated by the backoff indication parameter is greater than or equal to a duration corresponding to the first threshold, randomly determining, by the first terminal device, the backoff time within the duration corresponding to the first threshold; and 
responsive to that the maximum waiting time indicated by the backoff indication parameter is less than the duration corresponding to the first threshold, randomly determining, by the first terminal device, the backoff time within the maximum waiting time indicated by the backoff indication parameter.  
However, Liu discloses responsive to that the maximum waiting time indicated by the backoff indication parameter is greater than or equal to a duration corresponding to 
responsive to that the maximum waiting time indicated by the backoff indication parameter is less than the duration corresponding to the first threshold, randomly determining, by the first terminal device, the backoff time within the maximum waiting time indicated by the backoff indication parameter ([see, e.g., [0005,0092], and provisional [0003, 0039]]).  
In view of the above, having the system of Hsu and then given the well-established teaching of Bai, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of Hsu as taught by Bai. The motivation for doing so would have been to provide random backoff modes based on different service levels results the delay and the failure probability of the random access procedure and interruption time are reduced that the CR system is improved (Bai, ¶ [0025]).
As per Claims 7, 18, Bai further discloses wherein determining, by the first terminal device, the backoff time according to the backoff indication parameter ([see, e.g., the random access backoff time parameter information may include a maximum random access delay, [0043]]), 
the first threshold and the first probability comprises: 

Hsu and Bai doesn’t appear explicitly disclose: responsive to that the second duration is greater than the second maximum waiting time and a duration corresponding to the first threshold, and randomly determining, by the first terminal, the backoff time within the duration corresponding to the first threshold.  
However, Liu discloses responsive to that the second duration is greater than the second maximum waiting time and a duration corresponding to the first threshold ([see, e.g., a backoff time from within a backoff window ranging from 0 to a specified multiple of a random access preamble unit, waiting, by the UE, until a time initialized with the backoff time expires, and retransmitting, by the UE, a random access preamble, [0005,0092], and provisional [0003, 0039]]); and 
randomly determining, by the first terminal, the backoff time within the duration corresponding to the first threshold ([see, e.g., [0005, 0092], and provisional [0003, 0039]]).  
In view of the above, having the system of Hsu and then given the well-established teaching of Bai, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of Hsu as taught by Bai. The motivation for doing so would have been to provide random backoff modes based on different service levels results the delay and the failure probability of the random access procedure and interruption time are reduced that the CR system is improved (Bai, ¶ [0025]).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Hsu (U.S. Patent Application Publication No. 2010/0232364), (“Hsu”, hereinafter), in view of CHO et al. ((U.S. Patent Application Publication No. 2019/0357065), (“Cho”, hereinafter). 
As per Claim 19, Hsu discloses the terminal device for claim 12, and Hsu doesn’t appear explicitly disclose: interface, configured to: receive configuration information sent by the network device, wherein the configuration information comprises one-to-one correspondences between a plurality of conditions for initiating random access procedures and a plurality of thresholds, and the plurality of conditions for initiating the random access procedures comprises the condition for initiating the random access procedure.  
However, Cho discloses interface, configured to: 
receive configuration information sent by the network device ([see, e.g., receiving first configuration information for a measurement configuration, [0009]]), wherein the configuration information comprises one-to-one correspondences between a plurality of conditions for initiating random access procedures and a plurality of thresholds ([see, e.g., the configuration information includes at least one of a condition for transmitting the measurement reporting information for each of the radio units to the base station [0012, 0317], Table 2]), and the plurality of conditions for initiating the random access procedures comprises the condition for initiating the random access procedure ([see, e.g., due to the out-of-sync condition occurs, goes through random access resource selection, and initiating the random access procedure [0261-0263]]).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERHANU BELETE whose telephone number is (571)272-3478.  The examiner can normally be reached on Monday-Friday 7:30am-5pm, Alt. Friday, and EDT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ASAD NAWAZ can be reached on (571)272-3988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


/BERHANU D BELETE/
Examiner, Art Unit 2468     
/PARTH PATEL/Primary Examiner, Art Unit 2468